DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on November 22, 2022 is acknowledged.  The traversal is on the ground(s) that Huang does not teach a lamination means.  This is not found persuasive because Groups I, II, and III do not all require a means for laminating the mix as Claim 26 does not include the means for laminating.  Further, even if the common technical feature included a means for laminating, Huang teaches a means for laminating the mix (Figs. 3a-3c- preforming device 3).
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods and apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for supplying the mix” and “means for laminating the mix” in Claim 1 and “first transportation and support means” and “second transportation and support means” in Claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the limitations following the phrase “in particular” will be interpreted as not being required.

Claim 10 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships of Claim 10 are: what element comprises at least two belts and how two belts can be wound around a single lamination roll.
The omitted structural cooperative relationships of Claim 10 are: how the axes of rotation of the lamination rolls can be both “located one on top of the other” and “arranged offset in the longitudinal feeding direction.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (CN102343623 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 1, Huang teaches a device for distributing a mix onto one or more forming supports for manufacturing articles made of composite stone material (Figs. 3a-3c), the device and the supports being movable relative to each other (See relative position of hopper 6 in Figs. 3a-3c), said distributor device comprising:
means for supplying the mix designed to transport the mix in a longitudinal feeding direction (Figs. 3a-3c- homogenizing device 1);
characterized in that it comprises means for laminating the mix, positioned between said supply means and the supports (Figs. 3a-3c- preforming device 3).

Regarding Claim 2, Huang further teaches said supply means comprise a hopper designed to contain a predetermined amount of mix (Figs. 3a-3c-hopper 11) and having at least one outlet opening for the mix (Figs. 3a-3c- outlet of hopper 11) and an extractor belt positioned downstream of said hopper and designed to receive the mix from said outlet opening (Figs 3a-3c- conveyor 21).

Regarding Claim 3, Huang further teaches said lamination means comprise a first lamination roll (Figs. 3a-3c- lower roller 332) and a second lamination roll (Figs. 3a-3c- upper roller 331) rotatable about respective axes of rotation transverse to said longitudinal feeding direction, said lamination rolls being spaced apart by an interspace with predetermined dimensions which can be adjusted in order to perform lamination of the mix [0030].

Regarding Claim 4, Huang further teaches the axes of rotation of said lamination rolls are located one on top of the other (See arrangement of upper roller 331 and lower roller 332).

Regarding Claim 5, Huang further teaches first transportation and support means positioned between said supply means and said lamination means for transporting the mix towards said lamination means (Figs. 3a-3c- first section of conveyor 22), and in that it comprises second transportation and support means positioned downstream of said lamination rolls for transporting the laminated mix from said lamination rolls towards said supports (Figs. 3a-3c- second section of conveyor 22).

Regarding Claim 6, Huang further teaches said first transportation and support means comprise a first transportation and support belt and said second transport and support means comprise a second transportation and support belt (Figs. 3a-3c- conveyor 22).

Regarding Claim 7, Huang further teaches said first transportation and support belt has a first end portion positioned in the region of said extractor belt and a second end portion positioned in the region of said lamination rolls (Figs. 3a-3c- first section of conveyor 22), said second transportation and support belt having one end positioned at the interspace between the lamination rolls (Figs. 3a-3c- second section of conveyor 22).

Regarding Claim 8, Huang further teaches said first transportation and support belt is wound around said first lamination roll and around an idle transmission roller positioned in the vicinity of said extractor belt (Figs. 3a-3c- belt is wound around roller 332 and transmission roller near conveyor 21), the rollers are adjustable [0030] thus meeting the instant limitation of said first transportation and support belt having a predetermined inclination upwards with respect to the direction of feeding of the mix.

Regarding Claim 9, Huang further teaches the rollers are adjustable [0030] thus meeting the instant limitation of said second transportation and support belt has a predetermined inclination downwards along the direction of feeding of the mix.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN102343623 with references to the machine English translation provided herewith, cited in IDS) in view of Swinderman (PGPub 2010/0072034).
Regarding Claim 11, Huang is silent in regards to said first and second transportation and support belts are lined with a protective sheet.
Swinderman teaches an alternative conveyor belt system wherein the system comprises a wear liner in order to prevent material from abrading the conveyor system [0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang to include a wear liner on the belt as taught by Swinderman with reasonable expectation of success to prevent material from abrading the conveyor system [0005]. 

Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN102343623 with references to the machine English translation provided herewith, cited in IDS) in view of Hashimoto et al (JP2001162612 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 12, Huang does not teach the axes of rotation of said lamination rolls are arranged offset in the longitudinal feeding direction by a predetermined dimension.
Hashimoto teaches an alternative method of conveying material [0001] wherein the lamination rolls are offset to create a forced drop supply (Fig. 4; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang to include offsetting the lamination rolls as taught by Hashimoto with reasonable expectation of success to create a forced drop supply (Fig. 4; [0014]).

Regarding Claim 19, Huang does not teach the axes of rotation of the said rolls are arranged offset relative to each other both vertically and in the longitudinal feeding direction by a predetermined dimension.
Hashimoto teaches an alternative method of conveying material [0001] wherein the lamination rolls are offset to create a forced drop supply (Fig. 4; [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang to include offsetting the lamination rolls as taught by Hashimoto with reasonable expectation of success to create a forced drop supply (Fig. 4; [0014]).

Regarding Claim 20, Huang further teaches downstream of said lamination rolls a conveyor belt designed to transport the laminated mix from said lamination means towards the supports (Figs. 3a-3c- conveyor 23)

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN102343623 with references to the machine English translation provided herewith, cited in IDS) in view of International Pipe & Ceramics Corporation, hereinafter International Pipe (FR1564693 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 13, Huang does not teach the axes of rotation of said lamination rolls are horizontal and located at the same height from the ground, said axes being offset in the longitudinal feeding direction.
International Pipe teaches an alternative device for conveying material (Page 1, [0001]) wherein the axes of rotation of said lamination rolls are horizontal and located at the same height from the ground, said axes being offset in the longitudinal feeding direction (Fig. 6) to avoid bending the preform (Page 4; [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang to include horizontally offsetting the lamination rolls as taught by International Pipe with reasonable expectation of success to avoid bending the preform (Page 4; [0004]).

Regarding Claim 14, International Pipe further teaches said lamination means comprise a conveyor element formed by a shaped profile, said conveyor element being positioned underneath said lamination rolls and being in flow communication with said interspace (Fig. 6- guide member 150; Page 5, [0007]) in order to adjust the path of the falling member (Page 5, [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Huang to include a guide member as taught by International Pipe with reasonable expectation of success to adjust the path of the falling member (Page 5, [0007]).

Regarding Claim 15, International Pipe further teaches the shaped profile of said conveyor element comprises a first portion located underneath and at the interspace and a second portion inclined with respect to the horizontal and having one end located a predetermined height from the supports, said first portion and said second portion being connected by a curved intermediate portion (Fig. 6- guide member 150).

Regarding Claim 16, International Pipe further teaches said curved intermediate portion is shaped in the manner of a circumference arc having its center coinciding with the axis of a lamination roll (Fig. 6- see shape of guide member 150).

Regarding Claim 17, International Pipe further teaches the angle of inclination of the second portion of said conveyor element with respect to the horizontal surface is between 15° and 25° (Fig. 6- see angle of guide member 150 roughly 15°-25°).

Regarding Claim 18, International Pipe teaches a guide member to adjust the path of the falling member (Page 5, [0007]) but does not teach a second profile folded in the manner of a loop situated opposite said first profile so as to act as a guide channel for the mix in combination with said first profile.  However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(B). Since no new and unexpected result has been demonstrated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the guide member in order to adjust the path of the falling member (Page 5, [0007]).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN102343623 with references to the machine English translation provided herewith, cited in IDS) in view of Hashimoto et al (JP2001162612 with references to the machine English translation provided herewith, cited in IDS) and International Pipe & Ceramics Corporation, hereinafter International Pipe (FR1564693 with references to the machine English translation provided herewith, cited in IDS).
Regarding Claim 21, Huang and Hashimoto do not teach a curved support or slide positioned between said lamination rolls and said conveyor belt and an inclined support element positioned between said conveyor belt and the supports being fed.
International Pipe teaches an alternative device for conveying material (Page 1, [0001]) comprising a curved support or slide positioned between said lamination rolls and said conveyor belt and an inclined support element positioned between said conveyor belt and the supports being fed (Fig. 6- guide member 150; Page 5, [0007]) in order to adjust the path of the falling member (Page 5, [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the further combination of Huang and Hashimoto to include a guide member as taught by International Pipe with reasonable expectation of success to adjust the path of the falling member (Page 5, [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        12/5/22

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748